IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-18-00159-CR

ANDREW LEE JONES, JR.,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee


                               From the 85th District Court
                                   Brazos County, Texas
                             Trial Court No. 16-04190-CRF-85


                                    ABATEMENT ORDER


         This appeal was abated to the trial court to hold a hearing regarding correcting

inaccuracies, if any, in the reporter’s record. See TEX. R. APP. P. 34.6(e)(2). After a hearing,

the reporter’s record was corrected and, as corrected, was filed with this Court on

December 3, 2018. An exhibit, however, was not filed. The exhibit, offered both as

Motion to Suppress Exhibit 21 and as State’s Exhibit 4, an in-car video, could not be



1
 The parties at the abatement hearing and at the motion to suppress hearing refer to this Exhibit as Motion
to Suppress Exhibit 2. However, it is labeled in the Exhibit volume as Motion to Suppress Exhibit 1. The
Court lacks the in-car video that was introduced.
converted by the reporter to be electronically filed with this Court.

        By order issued on January 2, 2019, the appeal was reinstated, and the reporter

was ordered to provide the Court with a DVD containing a copy of the in-car video

admitted into evidence as Motion to Suppress Exhibit 2 and as State’s Exhibit 4 within 14

days from the date of the Order. The copy was ordered to be in a format that would allow

the Court to view the video using industry standard video software rather than any type

of proprietary software.

        The next day, the reporter filed a “corrected” record. With it, Motion to Suppress

Exhibit 1, an audio-only exhibit, was uploaded into our case-management system,

TAMES, as Motion to Suppress Exhibit 2. State’s Exhibit 4 (the in-car video) was copied

onto a CD and sent to the Court.2 The disc was not viewable by the Court. The State

informed the Court that the disc should be viewable through a computer with Windows

10. The Court does not use Windows 10. Further, the disc was not viewable on even a

personal computer with Windows 10.

        Accordingly, this appeal is ABATED to the trial court to, within 21 days from the

date of this Order, oversee the filing of a copy of State’s Exhibit 4 in a format that is

viewable after it has been uploaded/filed via the clerk/reporter portal into the Court’s

cases management software, a.k.a. TAMES.                   If this is functionally impractical to

accomplish, then the trial court is ordered to oversee the transfer of State’s Exhibit 4 to a



2
 The Court was also given a CD of “Motion to Suppress Exhibit 2.” However it is also the audio exhibit
admitted as Motion to Suppress Exhibit 1, not the in-car video admitted both as Motion to Suppress Exhibit
2 and State’s Exhibit 4. Because of continuing confusion as to what Motion to Suppress Exhibit 2 should
contain, this order will only pertain to State’s Exhibit 4.

Jones v. State                                                                                     Page 2
format that is viewable on any modern DVD player or computer drive without any other

proprietary software and labeled to identify the specific software needed to view the file.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed April 17, 2019
Jones v. State                                                                       Page 3